Appeal by the defendant from two judgments of the County Court, Nassau County (Goodman, J.), both rendered September 1, 1994, convicting him of criminal sale of a controlled substance in the fourth degree under Indictment No. 86009 and criminal sale of a controlled substance in the fifth degree under Superior Court Information No. 88758, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s pleas of guilty resulted in the forfeiture of his right to appellate review of so much of his motion as was based on CPL 30.30 (see, People v O’Brien, 56 NY2d 1009; People v Suarez, 55 NY2d 940; People v Friscia, 51 NY2d 845; People v Penna, 203 AD2d 392). Review of this issue is also precluded by the defendant’s express waiver of his right to appellate review thereof as part of his plea bargain. The defendant’s constitutional speedy trial argument survived both the pleas and the express waiver of the defendant’s right to appeal (see, People v Callahan, 80 NY2d 273, 279). However, it is clear that the defendant was not deprived of his constitutional right to a speedy trial. Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.